Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered June 2, 1988, convicting defendant, after a bench trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of imprisonment of from 5 to 15 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that defendant’s guilt was proven beyond a reasonable doubt as the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Defendant was identified by the undercover officer in this buy-and-bust operation, and was observed by one of the arresting officers throwing money and vials of crack to the floor when the building was raided. Any inconsistencies in the People’s evidence were for the jury to resolve and do not warrant reversal. Nor do we find any abuse of discretion in the sentence imposed. Concur—Sullivan, J. P., Carro, Rosenberger and Smith, JJ.